Name: 2000/136/EC: Commission Decision of 16 February 2000 amending Commission Decision 2000/2/EC amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and repealing Decision 1999/301/EC (notified under document number C(2000) 412) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  animal product;  foodstuff;  agricultural activity
 Date Published: 2000-02-17

 Avis juridique important|32000D01362000/136/EC: Commission Decision of 16 February 2000 amending Commission Decision 2000/2/EC amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and repealing Decision 1999/301/EC (notified under document number C(2000) 412) (Text with EEA relevance) Official Journal L 045 , 17/02/2000 P. 0041 - 0042COMMISSION DECISIONof 16 February 2000amending Commission Decision 2000/2/EC amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and repealing Decision 1999/301/EC(notified under document number C(2000) 412)(Text with EEA relevance)(2000/136/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Article 3(1) thereof,Having regard to Council Directive 96/23/EC of 29 April 1996 concerning measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(3), and in particular Article 29 thereof,Whereas:(1) Member States can only import fresh meat including offal from third countries or parts of third countries appearing on a list established by the Council upon a proposal from the Commission.(2) The list of these third countries or parts thereof is contained in Council Decision 79/542/EEC(4), as last amended by Commission Decision 99/759/EC(5).(3) Inclusion and retention of a third country on the lists of third countries provided for in Community legislation from which Member States are authorised to import products of animal origin covered by Council Directive 96/23/EC is subject to submission by the third country concerned of a plan setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex I to the Directive referred to; this plan must be updated at the request of the Commission, particularly when the checks referred to in Article 29(3) of the abovementioned Directive render it necessary.(4) Where the requirements of paragraph 3 above are not complied with, inclusion of a third country on the lists of third countries laid down by Community legislation may be suspended in accordance with the procedure laid down in Article 33 of Council Directive 96/23/EC.(5) The application of residue monitoring plans, and the follow up to evidence of the use of unauthorised substances or of residue levels exceeding the Community maximum residue limits, are necessary to protect public health.(6) The United States of America had agreed to take remedial action measures to rectify deficiencies identified the design and implementation of their residue monitoring programme; these measures were communicated to the Commission.(7) In the light of the measures notified by the United States of America the Commission carried out a mission to verify the adequacy and effectiveness of these measures.(8) The verification mission carried out by the Commission in January/February 2000 revealed that despite some progress having been made, there are still serious problems as regards the implementation and the enforcement of the residue monitoring programme in place in the United States of America, and demonstrated that the programme does not entirely provide the guarantees concerning the protection of public health against risks from residues as required by the European Community; whereas the United States of America have agreed to take further action to rapidly remedy the deficiencies and have proposed on 8 February 2000 to contract out analytical work for the detection of certain substances to one or more approved laboratories capable of carrying out the required analyses and situated outside the United States of America; whereas a period of one month is considered as necessary for the United States of America to take the appropriate steps and make the relevant arrangements.(9) In circumstances like those described above, the relevant Community legislation and international agreements applicable in this case enable the European Community to suspend imports from the United States of America; whereas a limited period of time should be provided for the United States of America to take the necessary measures and action required to satisfy objectively that the level of sanitary protection applied in the European Community is respected.(10) The United States of America should therefore be suspended from the list of third countries from which the Member States are authorised to import meat for human consumption with effect from 15 March 2000; whereas suspension of imports, in the circumstances of the present case, is the only type of measure that is reasonably available to the European Community.(11) The measures provided for in this Decision shall be reviewed in the light of guarantees provided by the United States of America on the effective implementation of measures for residue monitoring.(12) In the light of this Decision it is necessary to amend Commission Decision 2000/2/EC(6) amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and repealing Decision 1999/301/EC.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 2000/2/EC, "15 February 2000" is replaced by "15 March 2000".Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 146, 14.6.1979, p. 15.(5) OJ L 300, 23.11.1999, p. 30.(6) OJ L 1, 4.1.2000, p. 17.